1                            POLICE DEPARTMENT SWORN ATTRITION AND HIRING JUNE 2020                           7/7/2020 1:54 PM
                       Case 1:17-cv-00099-JKB Document 327-3 Filed 07/07/20 Page 1 of 1




                                                    Attrition
    Year   Jan   Feb   Mar        Apr       May       Jun        Jul       Aug        Sep   Oct   Nov   Dec
    2020   37    27    12         17        11         12

                                                     Hiring
    Year   Jan   Feb   Mar        Apr       May       Jun        Jul      Aug         Sep   Oct   Nov   Dec
    2020   18     21    18         13        22        12




                                                      1 of
